Exhibit 1.1 RJD GREEN, INC. SUBSCRIPTION AGREEMENT Gentlemen: The Investor named below, by payment of the purchase price for such Common Shares, by the delivery of a check payable to RJD GREEN, hereby subscribes for the purchase of the number of Common Shares indicated below of RJD Green, at a purchase of $0.10 per Share as set forth in the Prospectus. By such payment, the named Investor further acknowledges receipt of the Prospectus and the Subscription Agreement, the terms of which govern the investment in the Common Shares being subscribed for hereby. A.INVESTMENT: (1) Number of Shares (2) Total Contribution ($0.10/Share) $ Date of Investor's check B.REGISTRATION: (3) Registered owner: Co-Owner: (4) Mailing address: City, State & zip: (5)Residence Address (if different from above): (6) Birth Date:// (7) Employee or Affiliate: Yes No (8) Social Security: #: // U.S. Citizen [ ]Other [ ] Co-Owner Social Security: #: // U.S. Citizen [ ]Other [ ] Corporate or Custodial: Taxpayer ID #: // U.S. Citizen [ ]Other [ ] (9) Telephone (H) () C.OWNERSHIP [ ]Individual Ownership[ ] IRA or Keogh [ ] Joint Tenants with Rights of Survivorship [ ] Trust/Date Trust Established [ ] Pension/Trust (S.E.P.) [ ]Tenants in Common [ ] Tenants by the Entirety [ ] Corporate Ownership[ ] Partnership [ ] Other D.SIGNATURES Registered Owner: Co-Owner: Print Name of Custodian or Trustee: Authorized Signature: Date: Signature: MAIL TO: RJD Green, Inc. 1560-1 Newbury Rd. #514 Newbury Park, CA 91324 FOR OFFICE USE ONLY: Date Received: Date Accepted/Rejected Subscriber's Check Amount: Check No. Date Check Deposited MR # We have not authorized any dealer, salesperson or other person to give any information or represent anything not contained in this prospectus. You must not rely on any unauthorized information. This prospectus does not offer to sell or buy any shares in any jurisdiction where it is unlawful. The information in this prospectus is current only as of the date of this prospectus.
